MEMORANDUM OPINION
No. 04-06-00769-CV
Joe O. DAVILA and Juanita Davila, Individually 
and d/b/a El Torito Mexican Restaurant,
Appellants/Cross-Appellees

v.

Robert L. ZEPEDA a/k/a/ Robert Zepeda, Individually and d/b/a Alamo Roofers, Inc. ,
Appellees/Cross-Appellants

From County Court at Law No. 10 , Bexar County, Texas
Trial Court No. 303218
Honorable H. Paul Canales , Judge Presiding


PER CURIAM


Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice


Delivered and Filed: December 20, 2006


DISMISSED
 On November 21, 2006, appellees/cross-appellants filed a motion to dismiss for want of jurisdiction.  See Tex. R. App. P.
42.3(a).  On November 30, 2006, appellants/cross-appellees filed a separate motion to dismiss the appeal based on lack of
jurisdiction.  On December 5, 2006, appellees/cross-appellants filed a notice with the court agreeing with
appellants/cross-appellees' motion of November 30, 2006 and joined in their request to dismiss both appeals.  Therefore, we
grant the motions and dismiss both appeals.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against the
parties incurring the same.
       PER CURIAM